Citation Nr: 1723996	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed in response to a February 2006 VA rating decision.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1979 to October 1981. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  In a February 14, 2006 VA rating decision, service connection for a heart disorder, fibromyalgia, and arthritis of the right ankle were denied; an increased rating for esophagitis was denied; claim to reopen service connection for a back disorder was denied; and service connection for flat feet and arthritis of the left ankle were granted.

2.  The Veteran was notified of the February 2006 VA rating decision by letter dated February 15, 2006, and it was sent to the Veteran's correct address of record and has not been returned as undeliverable.

3.  The Veteran clearly expressed disagreement with the entire February 2006 VA rating decision in a January 26, 2007 VA Form 21-4138, which was within one year of the February 15, 2006 notification letter.

4.  In a February 2007 letter, the RO acknowledged receipt of the January 2007 VA Form 21-4138 and requested the Veteran specify the issues to which he disagreed within 60 days.

5.  The Veteran specifically identified the issues with which he disagreed in the February 2006 VA rating decision in a March 2007 VA Form 21-4138, which was within 60 days of the February 2007 notification letter.





CONCLUSION OF LAW

A timely NOD is deemed to have been filed in response to the February 2006 VA rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

An appeal consists of a timely filed NOD, and, after a Statement of the Case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  In cases where a form was not provided by the Agency of Original Jurisdiction (AOJ) for the purpose of initiating an appeal, a notice of disagreement is a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201(b).

In April 2005, the Veteran requested service connection for a heart disorder, fibromyalgia, and arthritis of the right ankle; an increased rating for esophagitis; and to reopen service connection for a back disorder, flat feet, and arthritis of the left ankle.

In a February 14, 2006 VA rating decision, service connection for a heart disorder, fibromyalgia, and arthritis of the right ankle were denied; an increased rating for esophagitis was denied; claim to reopen service connection for a back disorder was denied; and service connection for flat feet and arthritis of the left ankle were granted.

The Veteran was notified of the February 2006 VA rating decision by letter dated February 15, 2006, and it was sent to the Veteran's correct address of record and has not been returned as undeliverable.

In September 2006, the Veteran's representative at that time requested, on behalf of the Veteran, a complete review of the claim(s) as specified in an attached VA Form 21-4138, which was not associated with the statement.

In a January 17, 2007 VA rating decision, a higher rating was assigned for arthritis of the left ankle, service connection for arthritis of the right ankle was granted, higher ratings for GERD/hernia and flat feet were denied, and the previous denials regarding fibromyalgia, back disorder, and heart disorder were continued.

The Veteran was notified of the January 2007 VA rating decision by letter dated January 24, 2007, and it was sent to the Veteran's correct address of record and was not returned as undeliverable.

In a January 26, 2007 VA Form 21-4138, the Veteran expressed disagreement with the February 2006 VA rating decision.

In a February 2007 letter, the RO acknowledged receipt of the January 2007 VA Form 21-4138 and requested the Veteran specify the issues to which he disagrees within 60 days to pursue the appeal.

In a March 2007 VA Form 21-4138, the Veteran specified his disagreement with all of the issues decided in the February 2006 VA rating decision.

Most recently, in a September 2011 VA Form 21-4138, the Veteran asserted "clear and unmistakable error" as no statement of the case (SOC) had been issued in response to his VA Forms dated January 2007 and March 2007.

In a November 2011 letter, the RO acknowledged receipt of the September 2011 VA Form 21-4138 and informed the Veteran that the time period to file an NOD for the February 2006 VA rating decision had expired. 
In this case, the Veteran contends that he responded promptly to the February 2007 VA letter and specified the issues he wished disagreed with from the February 2006 VA rating decision.

After a review of the record, the Board finds that the Veteran clearly expressed disagreement with the entire February 2006 VA rating decision in the January 26, 2007 VA Form 21-4138, which was within one year of notification of that rating decision.  The Veteran also specifically identified the issues with which he disagreed (which included all of the issues decided in the February 2006 VA rating decision) in the March 2007 VA Form 21-4138, which was within 60 days of the February 2007 letter from the RO.  As a timely NOD was received from the Veteran with regard to the February 2006 VA rating decision, the appeal is granted.  38 C.F.R. § 20.201(b).


ORDER

A timely NOD was filed in response to the February 2006 VA rating decision.  The appeal is allowed to this extent.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


